Exhibit 10.2

EXECUTION VERSION

FACILITY LETTER FOR ISSUANCE OF PAYMENT INSTRUMENTS

 

FROM:

Citibank Europe Plc, a company incorporated in Ireland (with company
registration number 132781) whose registered office is at 1 North Wall Quay,
Dublin 1, Republic of Ireland (the “Bank”).

TO:

 

  (1)

Renaissance Reinsurance Ltd, a company incorporated in Bermuda (with company
registration number18386) whose registered office is at Renaissance House, 12 E
Broadway, HM 19, Bermuda;

 

  (2)

RenaissanceRe Speciality U.S. Ltd, a company incorporated in Bermuda (with
company registration number47409) whose registered office is at Renaissance
House, 12 E Broadway, HM 19, Bermuda;

 

  (3)

Renaissance Reinsurance U.S. Inc, a company incorporated in the State of
Maryland (with Department ID Number D04271870) whose registered office is at
CSC-Lawyers Incorporating Service Company, 7 St. Paul Street, Suite 820,
Baltimore, MD 21202, USA; and

 

  (4)

Tokio Millenium Re AG (to be renamed RenaissanceRe Europe AG on or about the
date hereof), a company incorporated in Switzerland (with company registration
number CHE-204.370.626) whose registered office is at 6th Floor,
Beethovenstrasse 33, CH-8002 Zurich.

DATE:     22 March 2019

Dear Sirs

 

1.

Master Agreement: We refer to and incorporate into this Facility Letter the
provisions of the master agreement for issuance of payment instruments dated
22 March 2019 between the Existing Companies and the Bank (the “Master
Agreement”). Unless otherwise indicated, capitalised words used in this Facility
Letter shall have the same meanings given to them in the Master Agreement.

 

2.

Acceding Companies: Acceding Companies may become party to this Facility Letter
from time to time in accordance with clause 2.8 of the Master Agreement.

 

3.

Uncommitted facility: Subject to the terms of the Master Agreement, the Bank
makes available to the Companies an uncommitted unsecured payment instrument
issuance facility. Clause 2.6 (Facility limit) of the Master Agreement shall not
apply.

 

4.

Dates: The Issuance Cut-Off Date and Facility Expiry Date shall be notified by
the Bank to the Companies from time to time.

 

5.

Currencies

 

  (a)

The Base Currency is: US dollars

 

  (b)

The Approved Currencies are:

 

  (i)

euros, British sterling, Hong Kong dollars, Japanese yen, Australian dollars,
New Zealand dollars, Canadian dollars;

 

  (ii)

the Base Currency; and

 

  (iii)

any currency which the Company may designate as such from time to time, subject
to the prior written consent of the Bank.

excluding any currency which the Bank may notify the Companies as no longer
being an Approved Currency.

 

6.

Initial conditions precedent: Pursuant to clause 2.2 (Conditions precedent to
first utilisation) of the Master Agreement the conditions precedent to first
utilisation are set out in schedule 1 (Conditions precedent to first
utilisation).

 

7.

Change of control: The Controlling Party is RenaissanceRe Holdings Ltd, a
company organised and existing under the laws of Bermuda whose registered office
address is Renaissance House, 12 Crow Lane, Pembroke HM19, Bermuda.



--------------------------------------------------------------------------------

8.

Data protection.

 

8.1

Compliance with law. Each party will comply with applicable data protection and
privacy laws in processing personal data in connection with its activities under
this Facility Letter. Without limiting the foregoing, each Company warrants
that: (i) any personal data that it provides to the Bank has been processed
fairly and lawfully, is accurate and is relevant for the purposes for which it
is provided to the Bank; and (ii) it shall provide notice to, and shall seek
consent from (and promptly upon the Bank’s request shall provide evidence to the
Bank of having provided such notices and/or obtained such consents), data
subjects regarding the Bank’s processing of their personal data, in each case to
the extent required by applicable data protection or privacy laws. The Company
acknowledges that it can assess the relevant TTS EEA Privacy Statement at
https://www.citibank.com/tts/sa/tts-privacy-statements/index.html (or such other
URL or statement as the Bank may notify to the Companies from time to time).

 

8.2

Mutual cooperation. Each party will promptly notify, and reasonably cooperate
with and provide information to, the other party in respect of any data subject
requests, communications from supervisory authorities, or material security
incidents relating to the processing of personal data under this Facility
Letter, in each case to the extent reasonably necessary to enable the other
party to meet its obligations to data subjects and/or supervisory authorities.

Definitions. The terms ‘personal data’, ‘processing’, ‘data subject’ and
‘supervisory authority’ shall have the respective meanings set forth in the
General Data Protection Regulation (EU) 2016/679, as amended or superseded from
time-to-time.

Although the Bank may withdraw the offer made in this Facility Letter at any
time, the offer shall automatically expire at close of business on the 14th day
after the date of this Facility Letter unless before such expiry the Company has
delivered to the Bank a copy of this Facility Letter duly signed by each
Existing Company as indicated below.

 

- 2 -



--------------------------------------------------------------------------------

Signed on behalf of

Citibank Europe Plc

by:

 

(Sign)  

/s/ Niall Tuckey

Name:   Niall Tuckey Title:   Director

 

 

We accept this Facility Letter and agree to be bound by the Facility Agreement
in the capacity as the Existing Companies.

Signed on behalf of

Renaissance Reinsurance Ltd

by:

 

(Sign)  

/s/ Aditya Dutt

Name:   Aditya Dutt Title:  

Senior Vice President & Treasurer

Signed on behalf of

RenaissanceRe Specialty U.S. Ltd

by:

 

(Sign)  

/s/ Aditya Dutt

Name:   Aditya Dutt Title:  

Senior Vice President & Treasurer

Signed on behalf of

Renaissance Reinsurance U.S. Inc

by:

 

(Sign)  

/s/ James Conway

Name:  

James Conway

Title:  

Senior Vice President, General Counsel and Secretary

Signed on behalf of

Tokio Millennium Re AG (to be renamed RenaissanceRe Europe AG on or about the
date hereof)

by:

 

(Sign)  

/s/ Aditya Dutt

Name:  

Aditya Dutt

Title:  

Authorized Person

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 1

Conditions precedent to first utilisation

 

1.

The following items duly signed and delivered by the parties thereto:

 

  (a)

Master Agreement;

 

  (b)

this Facility Letter (provided that it has been entered into and returned by the
Company no later than the deadline referred to in the final paragraph of this
Facility Letter);

 

  (c)

a fee letter (governed by English law) between the Company and the Bank;

 

  (d)

the Guarantee between the Guarantor and the Bank;

 

  (e)

each other Facility Document (if any); and

 

  (f)

any notice, acknowledgment or other document required by the provisions of any
of the documents listed in this paragraph 1.

 

2.

Evidence that each Existing Company has the capacity and has approved the entry
into each Facility Document, including a resolution of the board of directors
(or equivalent) of that Company and a resolution of the shareholders (or
equivalent) of the Company (each such resolution certified by a director, the
secretary or other authorised officer of the Company).

 

3.

Copies of the constitutional documents of each Existing Company (each certified
by a director, the secretary or other authorised officer of the Company).

 

4.

Specimen signature(s) the person(s) authorised by each Existing Company to sign
each Facility Document.

 

5.

General communications indemnity (governed by English law) granted by each
Existing Company in favour of the Bank including specimen signature(s) the
person(s) authorised by the Company to administer the Facility (including
delivering Applications).

 

6.

Each Existing Company’s latest audited / Group’s latest audited consolidated
annual financial statements.

 

7.

Each Existing Company’s latest unaudited / Group’s latest unaudited consolidated
half-yearly / quarterly financial statements.

 

8.

A legal opinion in relation to any entity incorporated in Switzerland, as may be
required in a form and substance satisfactory to the Bank.

 

9.

Deleted

 

10.

Such other documents and other evidence as the Bank may reasonably require prior
to the date of issuance of the first Payment Instrument.

 

- 4 -